                      Case 2:16-cr-00139-JCM-VCF Document 47 Filed 02/17/21 Page 1 of 1



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    ISIAH CATRELL BROWN,                                 Case No. 2:20-CV-1132 JCM
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     UNITED STATES OF AMERICA,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Brown v. USA, 2:20-cv-01132-JCM. Isiah
               14     Catrell Brown filed a pro se motion to vacate, set aside, or correct his sentence under 28
               15     U.S.C. § 2255. (ECF No. 1). Brown repeats some of the claims in his pending § 2255
               16     motion that is based on the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct.
               17     2191 (2019). (ECF No. 43 in 2:16-cr-00139-JCM-VCF-1).
               18            Because Brown has appeared by attorney to move for § 2255 relief, he may not
               19     personally file documents with the court. LR IA 11-6. All filings must be made by his
               20     appointed attorney, Amy B. Cleary of the FPD. Id.
               21            Accordingly,
               22            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Brown’s motion
               23     (ECF No. 1) be, and the same hereby is, DENIED without prejudice. The clerk is instructed
               24     to file this order in the instant civil case and in the related criminal case, 2:16-cr-00139-JCM-
               25     VCF-1.
               26            DATED February 17, 2021.
               27
                                                                   __________________________________________
               28                                                  UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
